Citation Nr: 1709794	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  06-33 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for an upper respiratory disability, claimed as a sinus condition. 

4.  Entitlement to an initial compensable disability rating for bilateral toenail onychomycosis.

5.  Entitlement to an initial compensable disability rating for tinea cruris. 

6.  Entitlement to an initial compensable disability rating for hemorrhoids.

7.  Entitlement to an initial disability rating higher than 10 percent for pseudofolliculitis barbae (PFB).


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to October 1969, and July 1970 to July 1977.  His service awards and decorations include the Combat Infantryman Badge for his service in Vietnam.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for onychomycosis, tinea cruris, PFB, and hemorrhoids, assigning separate noncompensable ratings for each disability effective December 27, 2004. This rating decision also denied service connection for a bilateral eye disability, a left knee disability, and a sinus condition. 

In a July 2010 rating decision, the RO increased the rating for PFB to 10 percent, effective December 27, 2004.

In support of his claims, the Veteran testified at a hearing at the RO in June 2015 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

This case was remanded in October 2015.  In the prior remand, the Board noted that the June 2015 hearing transcript raises an increased rating claim for bilateral hearing loss, which is currently evaluated as zero percent (noncompensably) disabling.  Since the Board does not have jurisdiction of the issue, it was referred to the Agency of Original Jurisdiction for the appropriate development.  However, it does not appear that any development of this claim was initiated; therefore it again referred to the Agency of Original Jurisdiction for the appropriate development.  

The claims of entitlement to service connection for a bilateral eye disability, service connection for a left knee disability, service connection for an upper respiratory disability, a higher rating for tinea cruris, a higher rating for bilateral toenail onychomycosis, and a higher rating for PFB, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hemorrhoids have been manifested by objective findings of a mild to moderate hemorrhoid condition. 

2.  The Veteran's hemorrhoids cause constant slight rectal leakage.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability rating for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2016).

2.  The criteria are met for a minimum separate rating for 10 percent for the residuals of mild rectal leakage.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7334 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that VA's duty to notify was satisfied by a letter dated in March 2005.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that he should be granted a higher initial rating for his hemorrhoidal disability.  He maintains that the current disability evaluation does not adequately reflect the true severity of his disability. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

At the August 2005 QTC examination, the Veteran reported his medical history, which included two hemorrhoidal surgeries in 1978.  He reported recurring hemorrhoids and reduced sphincter control with stool leakage.  The leakage occurred 1/3 of the day.  He needed a pad twice daily.  On rectal examination there was no evidence of ulceration, fissures, or reduction of lumen.  Internal reducible hemorrhoids were present at 12 o'clock.  There was no evidence of bleeding or thrombosis.  There was no evidence of anemia, malnutrition, frequent recurrence or excessive redundant tissue. 

VA outpatient records show that the Veteran has continued to receive treatment for recurring hemorrhoids.  January 2009 VA outpatient records show that colonoscopy was performed which revealed large internal hemorrhoids. 

On QTC examination in February 2010, the Veteran reported anal itching, diarrhea, pain, swelling, perianal discharge, bleeding, stool leakage, and a nagging feeling to empty his bowels.  He indicated that he was unable to work because difficulty controlling his bowels.  On examination there was evidence of proctitis which was described as perirectal inflammation.  Rectal examination did not reveal any reduction of lumen, loss of sphincter control, loss of rectal tonus, fissure, ulceration, trauma, rectal bleeding, anal infections, spinal cord injury or protrusions.  There were external hemorrhoids located at 6 o'clock.  There were small in size and non-reducible.  There was no evidence of bleeding or thrombosis.  There was no evidence of frequent recurrence or excessive redundant tissue.  There was no rectum fistula noted on examination.   

On VA examination in November 2015, the Veteran reported his medical history.  He noted that having loose bowels at times prevented him from having to strain or bear down during defecation.  However, if he had to take diarrhea-control medication, constipation occurred with pain and rectal bleeding.  On examination there were no palpable hemorrhoids, anal fissure, or fistula.  

The Veteran's hemorrhoids are currently evaluated as 0 percent disabling under the disability criteria set forth at 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under those criteria, a noncompensable evaluation is assigned for hemorrhoids that are mild or moderate.  Id.  A 10 percent evaluation is warranted for hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  Id.  A 20 percent evaluation is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  Id.  

Following a review of the examination reports and noted findings, the Board finds that a compensable rating for the Veteran's hemorrhoids is not warranted.  In this regard, the Board notes that the 2005 QTC examination report reflects that Veteran's complaints of itching, anal leakage, and occasional blood in his stool.  Physical examinations have revealed internal and external hemorrhoids.  While there is a report of large hemorrhoids in 2009 VA outpatient records, they were not described as thrombotic or irreducible, with excessive tissue, or evidencing frequent recurrences.  In fact, the most recent VA examination report indicated there was no evidence of hemorrhoids.  Therefore, the medical evidence does not more nearly approximate at a 10 percent rating.  The Board has also considered, but does not find, that the Veteran's hemorrhoids have been manifested by persistent bleeding with secondary anemia or fissures.  Absent any evidence that the Veteran's service-connected hemorrhoids are more than mild or moderate, a compensable rating is not warranted.  38 C.F.R. §4.114, Diagnostic Code 7336. 

However, separate ratings may be assigned for different manifestations of the same disability, providing that "none of the symptomatology for any one of [the] conditions is duplicative of or overlapping with the symptomatology of the other two conditions," and that such combined ratings do not constitute pyramiding, which is prohibited by 38 C.F.R. 4.14.  Esteban v. Brown, 6 Vet. App. 259(1994).  If the symptoms are "'distinct and separate,' then the appellant is entitled to separate disability ratings for the various conditions."  Murray v. Shinseki, 24 Vet. App. 420, 423(2011) (quoting Esteban, 6 Vet. App. at 262).

In this regard, as noted above, the Veteran has reported rectal leakage.  The Board finds the Veteran's lay evidence probative.  He is competent to testify to his own symptoms.  Accordingly, given the above evidence, the Board finds the evidence is in relative equipoise that the Veteran's rectal leakage is due to his service-connected hemorrhoids.  Therefore, a separate 10 percent rating for symptoms of mild rectal leakage under Diagnostic Code 7334 is warranted. 

The Board has considered the Veteran's contentions with regard to his claim for higher rating.  Although the Board does not doubt the sincerity of the Veteran's belief that his disability is more severely disabling than reflected in the current rating, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of his current disability as evaluated in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127(1998).  The statements from the Veteran clearly articulate the symptoms and troubles he experiences; however, even with consideration of these problems, the Board finds that a higher rating is not warranted under the pertinent criteria for the disability on appeal. 

The above determination is based on consideration of the applicable provisions of VA's rating schedule.  The Board finds that at no time have the disability under consideration been shown to be so exceptional or unusual as to warrant the referral for consideration of a higher rating on an extra-schedular basis.  See 38 C.F.R. §3.321 (b) (1).  Here, there is an absence of evidence of marked interference with work (i.e. beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected disability has rendered impractical the application of the regular schedular standards.  The Veteran continues to maintain full-time employment.  No hospitalization for his service-connected disability has been reported during the appeal period.  Furthermore, all of the Veteran's symptoms have been considered and are specifically contemplated by the criteria discussed above.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321 (b) (1) are not met.

It bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are all addressed by the rating schedule.  Thun v. Peake, 22 Vet. App. 111(2008).  As a result, the Board concludes that a remand for referral of the rating issue for consideration of extra-schedular evaluation is not warranted.


ORDER

Entitlement to an initial compensable rating for hemorrhoids is denied. 

A separate 10 percent rating under Diagnostic Code 7334 is granted for rectal leakage. 


REMAND

The remaining claims require further development before being decided on appeal.  Although the Board sincerely regrets the additional delay that inevitably will result from remanding, as opposed to immediately deciding, these remaining claims, it is necessary to ensure there is a complete record upon which to decide these remaining claims so the Veteran is afforded every possible consideration.

The Veteran claims that service connection is warranted for bilateral eye, left knee and upper respiratory disabilities.

VA examinations were conducted in November 2015 to determine the etiology of the claimed disabilities.  However, the Board finds that additional medical comment is needed to adjudicate the claims.  

In regard to the claim for service connection for URI, the VA physician assistant that conducted the VA examination in November 2015 indicated that the Veteran did not have chronic sinusitis and at best, had allergic rhinitis.  However, the examiner also noted that allergic rhinitis had not been diagnosed.  The opinion is not fully and clearly articulated.  It is implied but not made clear from the record as to whether the Veteran has allergic rhinitis and more importantly, whether it is related to military service.  The initial claim of entitlement service connection for sinusitis and URI should also be read as to include other respiratory disorder diagnoses that are reasonably raised by the symptoms described and all information obtained in support of the claim.

Regarding the claim for a left knee disability, the VA physician assistant In November 2015 found that the Veteran left knee disability it a result of aging and unrelated to military service.  However, in providing the rationale the examiner stated the Veteran had no issue prior to entrance into military service.  He further indicated that the Veteran had previous surgical procedure for an unrelated exostosis on the left femur.  However, the June 1966 enlistment examination report notes that the Veteran had left leg surgery 3 weeks previously.  The Board notes that because of this June 1966 examination, the Veteran was disqualified for military service for 3 months because of a then-existing left leg exostosis.  Also a September 1976 clinical note indicated that the Veteran had a prior history of left knee surgery at age 17.  The June 1977 separation examination shows scarring to both knees.  This appears to contradict the physician assistant's conclusion that there was no injury prior to military service.  A medical opinion based on an incorrect history is inadequate.  If the Veteran entered service with a preexisting left knee disability, the question then becomes whether there is inservice aggravation of a pre-existing disease.  

In this respect, the Board notes that every veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment, and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137).  Only those conditions recorded in examination reports can be considered as "noted" 38 C.F.R. § 3.304(b), and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  Id. § 3.304(b)(1).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion (see Miller v. West, 11 Vet. App. 345, 348 (1998)), or a later medical opinion based upon statements made by the Veteran about the pre-service history of his/her condition.  Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

To rebut the presumption of soundness for conditions not noted at entrance into service, VA must show by both clear and unmistakable (obvious and manifest) evidence that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005); Wagner v. Principi¸ 379 F.3d 1089, 1096 (Fed. Cir. 2004).  Temporary or intermittent flare-ups of a pre-existing injury or disease during service are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991).  If the presumption of soundness is not rebutted, "the Veteran's claim is one for service connection."  Wagner, 370 F.3d at 1096.  That is to say, no deduction will be made for the degree of disability existing at the time of the Veteran's entry into service.  Wagner, 370 F.3d at 1096; 38 C.F.R. § 3.322.

In light of the foregoing, the Board finds that a new VA examination is needed to obtain a more detailed medical opinion as to whether the currently-diagnosed condition pre-existed and was permanently aggravated by service, or were the result of some incident of service.  Cf. Savage v. Shinseki, 24 Vet. App. 259 (2011) (holding that fulfillment of the duty to assist requires that VA seek clarification of private medical evidence or explain why such clarification is not needed). 

Regarding the bilateral eye disability, the VA examiner determined that the Veteran did not have ocular hypertension and that the previously diagnosed conjunctival melanosis was asymptomatic.  The physician also noted that the Veteran had refractive errors.  However, he failed to offer any further comment.  A refractive error is considered a congenital or developmental abnormality and, by itself, is not a compensable disability.  See 38 C.F.R. § 3.303 (c), 4.9.  However, congenital or developmental conditions, if subjected to a superimposed disease or injury, may be service connected for additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990).  Specifically, an opinion is needed to determine whether there is evidence of additional disability to the refractive error (astigmatism was noted during service in March 1977) due to a superimposed disease or injury.

At the QTC examination conducted in February 2010, the examiner indicated the Veteran had used Lamisil the previous year for his various skin conditions.  The examiner appears to indicate that this medication is a topical corticosteroid.  However, the Board is unable to confirm that Lamisil is a corticosteroid.  Further, since the RO issued the August 2006 statement of the case, the U.S. Court of Appeals issued Johnson v. McDonald, No. 14-2778 (U.S. Vet. App. Mar. 1, 2016), wherein the Court found that use of systemic therapy, such as corticosteroids or other immunosuppressive drugs, as described by the criteria under Diagnostic Code 7806, is inclusive of topical corticosteroids.  As such, further medical comment is needed regarding the type of medication that is prescribed to treat the variously diagnosed skin disorders.

Accordingly, the case is REMANDED for the following action:

1.  Forward the case to the VA eye specialist who conducted the examination in November 2015, if available, or by another similarly qualified VA examiner to prepare an addendum to the examination in November 2015.  No examination is requested unless the examiner deems it necessary.  After a review of the evidence of record, to include consideration of the Veteran's statements, the examiner must provide an opinion as to whether there was a superimposed disability to his defective vision, to include the eye injury in December 1970. 

2.  Schedule the Veteran for an examination with an appropriate VA medical professional to determine whether the Veteran has allergic rhinitis and if so whether it is related to military service.  

3.  Schedule the Veteran for an examination for a medical opinion concerning the etiology of the left knee osteoarthritis.  The examiner should opine as to whether any left knee disorder clearly and unmistakably preexisted the Veteran's military service and, if it did, whether it also clearly and unmistakably was not aggravated during or by his service beyond its natural progression.  

If, instead, this two-part test is not met, then an opinion is needed concerning the likelihood that the current left knee disorder is directly related or attributable to the Veteran's military service.

Although a complete review of the record is imperative, attentions is called to the following:

*A June 1966 Service Enlistment Examination report noting a large bony mass arising from the Veteran's distal lateral left femur; x-rays revealed large bony exostosis; surgery on left leg 3 weeks previously.

*A September 1969 Report of Medical History reflecting the Veteran's report of having had a "trick or locked knee."

*A September 1969 Separation Examination report showing a normal clinical evaluation of the lower extremities, but noting a surgical vertical scar on his left femur from previous surgery above the left knee.

* A June 1970 Enlistment Examination report reflecting a normal clinical evaluation of the lower extremities but noting prior surgical repair of femur above left knee/x-rays asymptomatic; and June 1970 left knee x-rays.

* A June 1970 Report of Medical History on which the examiner noted that the Veteran had had surgical repair of left knee in 1966. 

*A December 1970 STR reflecting treatment for eye injury while playing football.

*A September 1976 STR reflecting complaints of left knee pain and swelling; evidence of patella crepitus on range of motion testing; mild subpatellar effusion; rule out chondromalacia; rest, medication, and elevation recommended.

*October 1976 x-rays of the left knee showing no evidence of chondromalacia, loose bodies, or calcification.

*March 1977 STR reflecting complaints of blurry vision and diagnosis of astigmatism.

*A June 1977 Report of Medical History indicating that he had had bone or joint deformity.

*September 1989 Kelsey-Seybold Clinic records reflecting normal range of left knee motion.

*March 2005 VA primary care physician note reflecting an assessment of arthritis in the left knee, as relevant. 

*A July 2010 statement from Dr. Sun of Berkeley Eye Center noting that the Veteran has astigmatism and myopia in both eyes.

*December 2010 VA Active Problem List which includes DJD and bone spur s/p left knee surgery.

* The Veteran's 2015 hearing testimony and his lay statement of continuing symptoms since service discharge.

4.  Schedule the Veteran for a VA examination to determine the severity of his skin disorders.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.  The examiner is asked to specifically comment on the frequency of use of topical corticosteroid creams/gels used by the Veteran for this period, to include noting whether such use occurred for a total duration of less than six weeks during the entire appeals period, for a total duration of 6 weeks or more, but not constantly for the entire appeals period, or whether such use occurred for a total duration of constant or near-constant use for the entire appeals period.  See Johnson v. McDonald, No. 14-2778 (U.S. Vet. App. Mar. 1, 2016) (use of topical corticosteroid is systemic therapy.

5.  Then readjudicate the claims in light of the additional evidence.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


